UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26525 BREDA TELEPHONE CORP. (Exact name of registrant as specified in its charter) Iowa 42-0895882 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 112 East Main, P.O. Box 190, Breda, Iowa (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (712) 673-2311 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Class A Common Stock, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Kx Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $16,692,252 as of June 30, 2009. The registrant's stock is not listed on an exchange or otherwise publicly traded, and the value of the registrant's stock for this purpose has been based upon the $547 per share redemption price of the registrant's stock as determined by its board of directors and that was in effect on June 30, 2009.In determining this value, the registrant has assumed that all of its directors and officers, including its chief executive officer, chief operations officer and chief financial officer, are affiliates, but this assumption shall not apply to or be conclusive for any other purpose. The number of shares outstanding of each of the registrant's classes of common stock as of March 1, 2010 was 26,032 shares of Class A and 4,819 shares of Class B. DOCUMENTS INCORPORATED BY REFERENCE:Portions of the registrant's definitive proxy statement to be filed with the Securities and Exchange Commission with respect to the 2010 annual meeting of the shareholders of the registrant are incorporated by reference into Item 11 of Part III of this Form 10-K. BREDA TELEPHONE CORP. FORM 10-K For the Fiscal Year Ended December 31, 2009 INDEX Part I. Page Item 1. Business. 1 Item 1A. Risk Factors. 12 Item 1B. Unresolved Staff Comments. 12 Item 2. Properties. 13 Item 3. Legal Proceedings. 16 Item 4. RESERVED 16 Part II. Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 16 Item 6. Selected Financial Data. 26 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 52 Item 8. Financial Statements and Supplementary Data. 52 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 80 Item 9A(T). Controls and Procedures. 80 Item 9B. Other Information. 81 Part III. Item 10. Directors, Executive Officers and Corporate Governance. 81 Item 11. Executive Compensation. 86 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 86 Item 13. Certain Relationships and Related Transactions and Director Independence. 87 Item 14. Principal Accounting Fees and Services. 88 Part IV. Item 15. Exhibits and Financial Statement Schedules. 89 SIGNATURES 92 Employment Agreement with Jane Morlok Employment Agreement with Charles Deisbeck Employment Agreement with Kevin Batcher Certification of Chief Executive Officer Certification of Chief Financial Officer Section 1350 Certification of Chief Executive Officer Section 1350 Certification of Chief Financial Officer Index CAUTIONARY STATEMENT ON FORWARD LOOKING STATEMENTS AND INDUSTRY AND MARKET DATA Various discussions and statements in this annual report are or contain forward looking statements that express Breda's current beliefs, forecasts, projections and predictions about future events.All statements other than statements of historical fact are forward looking statements, and include statements with respect to financial results and condition; anticipated trends in business, revenues, net income, net profits or net losses; projections concerning operations, capital needs and cash flow; investment, business, growth, expansion, acquisition and divestiture opportunities and strategies; management's plans or intentions for the future; competitive position or circumstances; and other forecasts, projections and statements of expectation.Words such as "expects," "anticipates," "estimates," "plans," "may," "will," "contemplates," "forecasts," "strategy," "future," "potential," "predicts," "projects," "prospects," "possible," "continue," "hopes," "intends," "believes," "seeks," "should," "could," "thinks," "objectives" and other similar expressions or variations of those words or those types of words help identify forward looking statements. Forward looking statements involve and are subject to various material risks, uncertainties and assumptions.Forward looking statements are necessarily subjective and are made based on numerous and varied estimates, projections, views, beliefs, strategies and assumptions made or existing at the time of such statements and are not guarantees of future results or performance.Forecasts and projections are also in all events likely to be inaccurate, at least to some degree, and especially over long periods of time, and in particular in a rapidly changing industry such as the communications industry.Forecasts and projections are also currently difficult to make with any degree of reliability or certainty given the difficult and uncertain credit, market, regulatory, and other economic circumstances in existence at the time of the preparation of this annual report.Breda disclaims any obligation to update or revise any forward looking statements based on the occurrence of future events, the receipt of new information, or otherwise.Breda cannot guarantee Breda's future results, performance or business conditions, and strong or undue reliance must not be placed on any forward looking statements. Actual future performance, outcomes and results may differ materially from those suggested by or expressed in forward looking statements as a result of numerous and varied factors, risks and uncertainties, some that are known and some that are not, and many of which are beyond the control of Breda and Breda's management.It is not possible to predict or identify all of those factors, risks and uncertainties, but they include all of the various factors, risks and uncertainties discussed in Item 7 and elsewhere in this annual report and the following: · adverse changes by the Federal Communications Commission, the Iowa Utilities Board or other regulatory authorities to the access charge rates that can be charged by Breda and its subsidiaries to long distance carriers ortotherules and other requirements regarding access charge rates or access charges, whether instituted by the regulatory authorities or at the request or by reason of court or other actions taken by long distance carriers or other interested persons; (i) Index · technological advances in the telecommunications, cable and related industries, which are always occurring and at an ever increasing rate, and any one or more of which may replace or otherwise adversely affect in a material way the existing technologies utilized by Breda and its subsidiaries; · changes in employee relations, including the loss of a key employee or employees; · industry conditions and occurrences, including bankruptcies and insolvencies of long distance carriers, and consolidations in the telecommunications and cable industries, which generally result in competitors which are larger and better financed and with greater geographic reach, allowing them to compete over broader areas and more effectively; · economic conditions at the national, regional and local levels, which are always somewhat uncertain given that many different tangible and intangible factors and occurrences can affect the economy; · political conditions and occurrences at the international, national, regional and local levels, including rumors about, or threats and/or acts of, terrorism or war; · the general emotions and psychology of the economy, the markets and consumers, which can at times seem to be totally unrelated to actual economic or market conditions or other more tangible factors; · litigation; · inaccurate assumptions or predictions by management; · the ability to enter into and maintain agreements which are necessary to provide services, and on terms which are favorable to Breda; · ever increasing costs and expenses which are necessary to Breda's and its subsidiaries' businesses but which are outside of Breda's control, such as health and other insurance costs; · new third parties entering into Breda's or any of its subsidiaries' marketing or service areas; (ii) Index · acts or omissions of existing and/or new competitors and other third parties, including offering lower prices or new or substitute products or services and their use of new marketing strategies and approaches; · the risks associated with technology requirements, technology substitution and changes and other technological developments; · changes in or more governmental laws, rules, regulations or policies; · reductions in or other changes to governmental programs assisting or affecting the telecommunications, cable and related industries, and in particular programs which aid providers of those services to rural areas; · the continued availability of financing, and on terms which are favorable to Breda, and the cost of financing and consequences of leverage; and · the effects of ever increasing and changing competition and relationships with other carriers and other parties, including competition or relationships which result in Breda or its subsidiaries having to develop new pricing for services, such as interexchange access charges and wireless access charges, or new marketing strategies or new product offerings, and the related risk that Breda or its subsidiaries will not be able to respond on a timely or profitable basis to competitive changes or pressures. Breda may have obtained industry, market, competitive position and other data used in this annual report or in Breda's general business plan from Breda's own research or internal surveys, studies conducted by other persons and/or trade or industry associations or general publications and other publicly available information.Breda attempts to utilize third party sources of information which Breda believes to be materially complete, accurate, balanced and reliable, but there is no assurance of the accuracy, completeness or reliability of any third party information.For example, a trade or industry association for an industry may present information in a manner that is more favorable to that industry than would be presented by an independent source.Industry publications and surveys and other publicly available information also generally state that they have obtained information from sources believed to be reliable, but do not guarantee the accuracy and completeness of any information. (iii) Index PART I Item 1. Business. General Overview. Breda Telephone Corp. is an Iowa corporation with its principal offices in Breda, Iowa.Breda was incorporated in 1964 to provide local telephone services to Breda, Iowa and the surrounding rural area. Breda's principal business is providing telephone services.Telephone services are also provided by three of Breda's wholly owned subsidiaries, Prairie Telephone Co., Inc., Westside Independent Telephone Company and BTC, Inc.A total of eight Iowa towns and their surrounding rural areas currently receive telephone services from Breda, Prairie Telephone, Westside Independent or BTC, Inc. Prairie Telephone is an Iowa corporation that was incorporated in 1968. Westside Independent is an Iowa corporation that was incorporated in 1957.Breda acquired the stock of Westside Independent in June 1998. BTC, Inc. is an Iowa corporation that was incorporated in 1997.BTC, Inc. has provided Internet access services in the Carroll, Iowa market area since 1997.BTC, Inc. also provides Internet access services to the customers of Breda, Prairie Telephone and Westside Independent who subscribe for Internet services.BTC, Inc. has provided long distance services in the Carroll, Iowa market area since July, 2000, and local telephone services since October, 2003.BTC, Inc. also provides long distance services to the customers of Breda, Prairie Telephone and Westside Independent who subscribe for long distance services.BTC, Inc. is a wholly owned subsidiary of Prairie Telephone. Breda Telephone Corp. owns approximately 66.67% of the outstanding membership units of Carroll County Wireless, LLC.Carroll County Wireless, LLC holds the PCS spectrum for nearly all of Carroll County, Iowa.PCS spectrum is bandwidth allocated by the Federal Communications Commission which can be used in the transmission of voice, data and television communications.Carroll County Wireless, LLC's revenues are derived from fees paid to it under roaming agreements through i wireless agreements with other wireless carriers.Carroll County Wireless, LLC is an Iowa limited liability company that was organized in 2000. Tele-Services, Ltd. is also a wholly owned subsidiary of Breda.Tele-Services provides cable television services to six towns in Iowa. Tele-Services is an Iowa corporation that was incorporated in 1983. Breda and its subsidiaries all conduct business under the names "W.I.N." or "Western Iowa Networks". 1 Index Breda's and its subsidiaries' telephone, Internet services and cable television businesses are discussed in more detail below.Some of the other miscellaneous business operations of Breda and its subsidiaries are also noted below. Local Exchange Carrier Services Breda, Prairie Telephone, Westside Independent and BTC, Inc. provide telephone services to the following eight Iowa towns and their surrounding rural areas: · Breda, Iowa · Pacific Junction, Iowa · Lidderdale, Iowa · Yale, Iowa · Macedonia, Iowa · Westside, Iowa · Farragut, Iowa · Carroll, Iowa All of the towns are in central and southern Iowa. Breda provides services to Breda, Lidderdale and Macedonia.Prairie Telephone provides services to Farragut, Pacific Junction and Yale.Westside Independent provides services to Westside, and BTC, Inc. provides services to the city of Carroll.The surrounding rural areas that are served are generally those within approximately a ten-mile to fifteen-mile radius of each of the towns, except for Carroll.No rural customers are served outside of the Carroll city limits. The primary services of Breda, Prairie Telephone, Westside Independent and BTC, Inc. are providing their subscribers with basic local telephone service and access services for long distance calls outside the local calling area.As of December 31, 2009, they were serving approximately 3,351 telephone numbers and related access lines.Breda, Prairie Telephone and Westside Independent derive their principal revenues from providing those services. BTC, Inc.'s principal revenue sources in 2009 were from providing Internet services, conference bridge services, long distance services, basic local telephone service and access services for long distance calls outside of BTC, Inc.'s Carroll, Iowa local calling area.BTC, Inc. provides Internet services and long distance services for its own customers and for the customers of Breda, Prairie Telephone and Westside Independent. Breda, Prairie Telephone, Westside Independent and BTC, Inc. also provide other telephone related services.For example, they sell and lease telephone equipment to their subscribers, provide inside wiring and other installation, maintenance and repair services to their subscribers, and provide custom calling services to their subscribers.They also derive revenues from providing billing and collection services for some long distance carriers for the long distance calls made by their subscribers. 2 Index The results of operations of Carroll County Wireless, LLC are included in Breda's consolidated financial statements because Bredaowns approximately 66.67% of the outstanding membership units of Carroll County Wireless, LLC.Carroll County Wireless, LLC revenues are derived from fees paid to it under roaming agreements through i wireless agreements with other wireless carriers.Those revenues are included in Breda's financial statements under the local exchange carrier services segment. On January 7, 2010, the FCC approved the transfer of a portion of Prairie Telephone's Yale, Iowa exchange to Panora Communications Cooperative.Under the terms of the transaction negotiated in 2009, Panora Communications Cooperative will acquire the assets –approximately 35 access lines, associated plant, and customer accounts—in a 2.1 square mile area on the north side of Lake Panorama, near Panora, Iowa.Panora Communications Cooperative already provides cable television and wireless Internet to these customers.This transaction is not material to Breda’s financial statements.Breda anticipates that this transaction will be finalized in the second quarter of 2010. Broadcast Services Tele-Services owns and operates the cable television systems in the following six Iowa towns: · Arcadia · Auburn · Breda · Farragut · Macedonia · Westside Tele-Services at one time provided cable television services to a total of 18 Iowa towns and to Beaver Lake, Nebraska. Tele-Services provided cable television services to Neola, Iowa until October 1, 2005, when Tele-Services, Ltd. sold the Neola cable television system to Walnut Telephone Company.Tele-Services discontinued operations in the three small Iowa communities of Bayard, Lohrville and Thurman during the third quarter of 2008.Tele-Services sold its Churdan, Iowa and its Grand Junction, Iowa cable systems in November, 2008. Tele-Services provided cable television services to customers in a total of 12 towns in Iowa and one town in Nebraska from January 1, 2009 through June 30, 2009.Tele-Services sold seven of its southern Iowa cable TV systems and its cable system for Beaver Lake, Nebraska on July 1, 2009, and Tele-Services bought the cable television system in Breda's Macedonia, Iowa telephone exchange effective on August 1, 2009.Tele-Services was therefore providing cable television services in six Iowa towns as of the date of this annual report. 3 Index Tele-Services was providing cable television services to approximately 619 subscribers as of December 31, 2009. Tele-Services derives its principal revenues from the monthly fees which are charged to its cable subscribers for basic and premium cable services. Tele-Services provides cable services to each of the towns pursuant to franchises or agreements with each of those towns. Internet Service Provider BTC, Inc. provides dial-up and high speed Internet access services to its customers and to customers of Breda, Prairie Telephone and Westside Independent.BTC, Inc. was providing dial-up Internet access to approximately 284 subscribers as of December 31, 2009.Of that amount, approximately 175 were subscribers from BTC, Inc.'s Carroll, Iowa market area.The area served by BTC is currently limited to Carroll, Iowa and various communities surrounding Carroll, Iowa.BTC, Inc. was providing satellite, wireless and DSL-related, high speed Internet to approximately 1,225 customers as of December 31, 2009. Miscellaneous Business Revenues are also generated from sales of cellular phones and related service packages, which are made pursuant to Breda's September 1, 1999 agency agreement with U.S. Cellular.The agreement allows Breda to sell cellular phones and related packages to the public, and Breda receives commissions on those sales. The agency agreement provides that it automatically renews for a period of one year on each September 1, unless either Breda or U.S. Cellular gives the other written notice of nonrenewal at least 30 days before the end of the current one-year term, but subject to immediate termination if there is a material breach of the agency agreement.Breda anticipates that a new agency agreement will need to be entered into with U.S. Cellular at some point.Breda is hopeful, however, based on its past negotiations with U.S. Cellular, that any new agreement will, at worst, have a neutral impact on Breda's cellular commissions revenue. Breda had two cellular phone retail outlets in the Carroll, Iowa market, which were located at Breda's and BTC, Inc.'s office in Carroll, Iowa and the Wal-Mart store in Carroll, Iowa.On February 22, 2008, Breda combined its Wal-Mart retail outlet with its Carroll office outlet when Wal-Mart moved its former operations to a new Super Walmart store at the edge of Carroll.Breda was informed that Super Walmart space allocations would only allow for the corporate cellular account, which is a competing service provider to Breda’s U.S. Cellular service.Breda has not experienced a slowdown in its cellular traffic because it expanded its office hours in its Carroll office outlet. 4 Index Breda and some of its subsidiaries have investments in other entities which are involved in various aspects of the telecommunications industry. For example, Prairie Telephone holds approximately 33.33% of the units of Guthrie Group, L.L.C.Guthrie Group, L.L.C. holds spectrum for providing personal communications services in some telephone exchange areas located in Guthrie County, Iowa, and Guthrie Group, L.L.C. turned up its tower to receive roaming traffic on March 24, 2006.Spectrum is bandwidth allocated by the FCC which can be used in the transmission of voice, data and television communications. As noted previously, Breda Telephone owns approximately 66.67% of Carroll County Wireless, LLC, and Carroll County Wireless, LLC holds spectrum for nearly all of Carroll County, Iowa.Carroll County Wireless, LLC turned up its initial tower to accept roaming traffic in January, 2006. Breda, Prairie Telephone, Westside Independent and BTC, Inc. do not currently own spectrum for all of the telephone exchange service areas serviced by them, and there is no guarantee that they will be able to acquire spectrum for all of those areas.Breda, Prairie Telephone, Westside Independent and BTC, Inc. will also face competition in providing personal communications services because no exclusive rights can be acquired with respect to that technology. Revenues may also arise from investments in other entities which provide cellular phone services or which invest in other cellular phone or telecommunications ventures.For example, Prairie Telephone owns 10.38% of RSA #1, Ltd. and 7.1% of RSA #7, Ltd.Those entities are Iowa limited partnerships which provide cellular services in rural areas in central and southern Iowa. Prairie Telephone also owns .67% of Iowa Network Services' outstanding common stock and .38% of its preferred stock.Westside Independent owns .45% of Iowa Network Services' outstanding common stock and .28% of its preferred stock. Breda is an investor in RSA #9, Ltd. and West Iowa Cellular, Inc.Westside Independent is also an investor in West Iowa Cellular, Inc.West Iowa Cellular, Inc. and RSA #9, Ltd. provide cellular services in rural areas in southern and central Iowa. Breda owns 22.26754% of the membership interests in Alpine Communications, L.C., which provides telecommunications and local access services, long distance service, and cable television service in service areas located primarily in Clayton County in northeastern Iowa. Breda, Prairie Telephone and Westside Independent each own 10,000 shares of common stock in Solix, Inc. (formerly NECA Services, Inc.), which is a for-profit corporation organized in 2000 to carry on and expand various business opportunities which may from time to time be presented to the National Exchange Carrier Association, Inc. ("NECA").The general business plan was that non-regulated business opportunities would be conducted by Solix, Inc. so that NECA could concentrate on its traditional core tariff and pooling services. 5 Index Solix, Inc. has, however, attempted to diversify its business.For example, Solix, Inc. serves the telecommunications industry through contracts with the Universal Service Administrative Company for support of the federal schools and libraries and rural health care universal service programs.As another example, Solix, Inc. also provides services to various agencies of both the state and federal governments, and more than half of Solix, Inc.'s business in 2009 involved the direct administration of government contracts. Effective January 15, 2009, Prairie Telephone and all unit holders in Spiralight Network, L.L.C. and in Bug Tussel Wireless, L.L.C., in addition to all unit holders in various other telecommunications entities, executed an Exchange Agreement with Hilbert Communications, LLC., whereby Prairie Telephone and the other holders received units in Hilbert Communications, LLC in exchange for the units they owned in the various telecommunications entities.The following companies became wholly-owned subsidiaries of Hilbert Communications pursuant to this transaction:Bug Tussel Wireless, LLC; Spiralight Network, LLC; Intelegra, LLC; Dakota Wireless, LLC; Michigan Wireless, LLC; and JustKake Investments, LLC.The transfers of ownership of Dakota Wireless Group, LLC and JustKake Investments, LLC are subject to FCC approval, and which such approval had not been received as of December 31, 2009.Therefore, the holders of the units of Dakota Wireless Group, LLC and JustKake Investments, LLC have not exchanged those units for units in Hilbert Communications and are not considered subsidiaries of Hilbert Communications as of December 31, 2009.Prior to the transaction with Hilbert Communications, Prairie Telephone owned approximately 9.94% of the units of Bug Tussel Wireless, LLC and approximately 35.29% of the interests in Spiralight Network, LLC.Prairie Telephone owned 6.32% of the outstanding units of Hilbert Communications, LLC as of the date of this annual report. Breda's share of the earnings or losses of some of the above investments is reported on Breda's income statement on the equity basis.Some of the investments may be a source of cash flow for Breda, Prairie Telephone and Westside Independent through distributions which may be made by the entities.Breda, Prairie Telephone and Westside Independent do not, however, control any distribution decisions for any of those entities, so no distributions are ever guaranteed, and the timing and amount of any distributions will likely vary greatly from year to year. The value of Breda's, Prairie Telephone's and Westside Independent's investments in the above entities and of their other investments may vary significantly from year to year.They may also face difficulties in realizing upon some of their investments because there is no public or other active market for those investments and because some of the entities in which they have invested have agreements in place which place limitations or restrictions on their ability to transfer their ownership interests in those entities to third parties.Some of those limitations and restrictions are in the form of a right of first refusal under which the entity is given the right to match any offer received by Breda, Prairie Telephone or Westside Independent. 6 Index Breda and its subsidiaries also have various other miscellaneous investments. Some of those investments are described in the financial statements included in Item 8 of this annual report. Neither Breda nor any of its subsidiaries engage in any material research and development activities. Regulatory Requirements and Oversight Breda, Prairie Telephone, Westside Independent and BTC, Inc. are all subject to regulation by the Iowa Utilities Board ("IUB").They operate their telephone businesses pursuant to certificates and various rules and regulations promulgated by the IUB.Although not anticipated to occur, the IUB could terminate their right to provide services if they fail to comply with those rules and regulations. The material areas of regulation by the IUB are as follows: · Breda, Prairie Telephone, Westside Independent and BTC, Inc. are treated as "service regulated" telephone companies by the IUB, which means that they must comply with the IUB's rules and regulations regarding the quality of the services and facilities provided to subscribers.The regulations establish minimum standards of quality for the services and facilities provided by Breda, Prairie Telephone, Westside Independent and BTC, Inc.Their existing services and facilities meet those standards.The regulations also require them to maintain and repair their existing facilities as necessary in order to continue to meet at least those minimum standards.The regulations also establish time frames within which Breda, Prairie Telephone, Westside Independent and BTC, Inc. must respond to requests for services from their subscribers.The regulations can be amended to increase the minimum standards or to require that additional services be made available to subscribers.Past amendments have not, however, caused any material difficulties for Breda, Prairie Telephone, Westside Independent or BTC, Inc. · The IUB must approve of any expansion beyond the telephone service areas currently served by Breda, Prairie Telephone, Westside Independent and BTC, Inc.The primary factors that will be considered by the IUB in the event of a request for an expansion will be the managerial, financial and technical abilities of Breda, Prairie Telephone, Westside Independent or BTC, Inc., as the case may be.Although they do not anticipate material difficulties in the event of any proposed expansion, there is no assurance that any future proposed expansion in the service areas of Breda, Prairie Telephone, Westside Independent or BTC, Inc. would be approved by the IUB.(The approval of the Federal Communications Commission will also be necessary for any proposed expansion, as discussed below.) 7 Index · The IUB has designated Breda, Prairie Telephone and Westside Independent as "eligible telecommunications carriers."This designation allows them to receive the universal services funding component of the support payment funding program administered by the Federal Communications Commission.The 1996 Telecom Act mandated goals of universal service to promote the availability of quality services at just, reasonable, and affordable rates; increasing access to advanced telecommunications services throughout the nation; and advancing the availability of such services to all consumers, including those in low income, rural, insular, and high cost areas at rates that are reasonably comparable to those charged in urban areas.Four funding programs within universal services funding are broken out to meet these goals:High Cost; Schools and Libraries; Low Income; and Rural Healthcare.Breda, Prairie Telephone and Westside Independent were able to obtain the eligible telecommunications carrier designation because they are able to provide the services which are supported by the Universal Services Fund.Although not anticipated to occur, their designation as an eligible telecommunications carrier could be lost if they fail to provide the services supported by the universal services program, which would result in them no longer being able to receive universal services funding.Those services are, however, currently only the basic local telephone services provided by Breda, Prairie Telephone and Westside Independent. They received universal services funding of approximately $1,030,599 in the aggregate in 2007, $1,020,202 in the aggregate in 2008, and $780,311 in the aggregate in 2009.Breda anticipates receiving High Costs program and Low Income program universal services funding in 2010 in an amount comparable to that received in 2009. BTC, Inc. has been designated as an eligible telecommunications carrier by the IUB.Since BTC, Inc. is a competitive local exchange carrier in the Carroll, Iowa market, however, it is only eligible to receive High Cost universal service funds if the incumbent local exchange carrier receives those funds.The incumbent local exchange carrier is Qwest, and Qwest does not receive universal service funding for the Carroll, Iowa market.BTC, Inc. is therefore not eligible for the High Cost universal service funding program.BTC is, however, able to be reimbursed for the Low Income universal service funding program, and received reimbursements of $1,289 in 2009. · Breda, Prairie Telephone, Westside Independent and BTC, Inc. are currently treated as rural telephone companies under the Telecommunications Act of 1996.This treatment may at times exempt them from some of the interconnection and other duties which are imposed on other telephone companies that might make it easier for potential competitors to compete with those companies.The IUB may withhold this exemption, however, if it finds that a request by a potential competitor for interconnection with Breda's, Prairie Telephone's, Westside Independent's or BTC, Inc.'s networks is not unduly economically burdensome, is not technically unfeasible, and would not affect the provision of universal service.It is not possible to predict whether a competitor will ever request interconnection or whether the request would be granted by the IUB.If a request is made and the IUB withholds this exemption, however, Breda, Prairie Telephone, Westside Independent and BTC, Inc. would face competition in providing telephone services that they have not faced in the past. 8 Index Breda, Prairie Telephone, Westside Independent and BTC, Inc. are also subject to regulation by the Federal Communications Commission ("FCC").The material areas of regulation by the FCC are as follows: · The FCC regulates the access charge rates that can be charged by Breda, Prairie Telephone, Westside Independent and BTC, Inc. for interstate long distance calls.The National Exchange Carrier Association has been delegated some authority by the FCC regarding the regulation of access charge rates, but all changes proposed by the National Exchange Carrier Association must be approved by the FCC.The regulation of access charge rates is an area of particular concern and risk to Breda, Prairie Telephone, Westside Independent and BTC, Inc., and is discussed below and in Item 7 of this annual report. · The FCC must approve of any expansion beyond the telephone service areas currently served by Breda, Prairie Telephone, Westside Independent and BTC, Inc.The primary factors that will be considered by the FCC in the event of a request for an expansion will be the managerial, financial and technical abilities of Breda, Prairie Telephone, Westside Independent or BTC, Inc., as the case may be, and the antitrust implications of the expansion.Although they do not anticipate any material difficulties in the event of any proposed expansion, there is no guarantee that any future proposed expansion in the service areas of Breda, Prairie Telephone, Westside Independent or BTC., Inc. would be approved by the FCC. · The FCC regulates the amount of support payment funding that will be received by Breda, Prairie Telephone and Westside Independent.A material risk to Breda arises from the regulation of support payment funding by the FCC since support payment funding constitutes a substantial part of Breda's revenues.The FCC regulates support payment funding primarily by targeting how the support payment funding received from the National Exchange Carriers Association and the Universal Service Administrative Company will be allocated among the various possible recipients of the funding.The allocation may vary from year to year depending on the FCC's determination, and it is not possible to predict how the FCC will allocate the support payment funding in any year.The amount of support payment funding received by Breda, Prairie Telephone and Westside Independent will therefore vary from year to year.For example, they received, in the aggregate, support payment funding of $1,873,353 in 2007, $1,812,971 in 2008, and $1,442,102 in 2009.Those amounts include the amount of the universal services funding component which is listed in the above discussion regarding the IUB.BTC, Inc. is not eligible to be a member of the National Exchange Carriers Association because, among other reasons, BTC, Inc. is not an incumbent local exchange carrier.BTC, Inc. therefore does not receive support payment funding from the National Exchange Carriers Association. 9 Index Tele-Services is regulated by the FCC.The rules and regulations of the FCC primarily relate to general operational and technical issues, and they do not affect rates or expansions of service areas.Tele-Services' cable services are also regulated in the sense that those services are provided pursuant to franchises or agreements with each of the towns in which Tele-Services currently provides cable services. Carroll County Wireless, L.L.C. is regulated by the FCC through its Wireless Telecommunications Bureau.The Wireless Telecommunications Bureau issues radio station authorization in the form of licenses for the PCS spectrum on which Carroll County Wireless, L.L.C. is authorized to operate. Competitive Position and Factors Affecting Breda's Operating Performance Breda believes that a number of industry and company-specific factors are affecting and will continue to affect Breda's competitive position and results of operations.These factors include the following: · The effect on Breda's revenues of declining numbers of access lines caused by customer migration to cell phone usage only; technology advances allowing the provisioning of Internet services on the same access line as voice service; technology advances provisioning residential and business voice services over data circuits (VOIP); and the declining population base in the rural areas served by Breda and its subsidiaries. Breda's strategic responses to these trends have included efforts to introduce and provide enhanced local services and additional services like voice mail, dial-up and DSL Internet access, long distance services, and to provide cellular services through its agency agreement with U.S. Cellular.Breda also seeks to maximize its telecom industry offerings by partnering with surrounding telephone companies in wireless service ventures and through investment in cellular partnerships within the state of Iowa and surrounding states.Breda has also undertaken to compete with Qwest for voice, long distance, and Internet service customers in the county seat of Carroll, Iowa. 10 Index · The effect on Breda's revenues from current and potential future changes in access rate regulation at the state and federal levels and in universal services funding by the FCC. The IUB reduced intrastate access rates by 2.7 cents per minute effective February 7, 2009.Discussions to reduce interstate access rates and to reduce and revamp universal services funding also continue at the federal level at the FCC. · The effect on Breda's revenues from rate and pricing structure caused by the competition of multiple providers in the Carroll, Iowa market.The incumbent local exchange carrier (Qwest), the local cable TV provider (Mediacom) and additional outside competitors in that market have all partnered with telecommunication providers that can bring additional service components to complete a bundled service offering to the customer in what is known in the industry as the "triple play".Customers receive local phone service, blocks of long distance service minutes, Internet services, and broadcast services (cable TV or satellite TV) for a competitive price. Breda has switching capabilities for the Carroll, Iowa market that allows Breda to offer high-speed Internet services, in addition to its voice, and long distance.The switching capabilities allow Breda to bring fiber to the home, which would be an overbuild of the Carroll market, and would allow Breda to be self-reliant in providing communication services to that community by no longer needing to lease access lines from Qwest to provide services.Breda’s subsidiary, BTC, Inc. commenced construction of a fiber to the home project in Carroll, Iowa in September, 2009.The project will allow BTC, Inc. to provide an advanced telecommunications network and video services through fiber optic technology directly to homes and businesses in Carroll, Iowa.The funds for the construction project will be primarily provided by a $10,000,000 loan for the project from the Rural Utilities Service.Breda anticipates that the construction will take approximately two years. Breda will modify its package offerings and pricing structures as it rolls out the advanced services in Carroll, Iowa, which is expected to begin in third quarter 2010. · The effect on Breda's revenues from decreased customer counts for dial-up Internet as well as cable TV services.Competition and bundled services, declining population bases in some of Breda's and its subsidiaries' rural service areas, and cost of technology upgrades play a role in the competition for and retention of customers.Breda discontinued its cable TV services in third quarter 2008 in three Iowa towns, and Breda sold its cable TV systems in eight towns in July 2009. 11 Index · The effect on Breda's revenues from decreased access revenue caused by a decrease in the number of long distance calls originating from, or terminating to, an access line in one of Breda's telephone exchanges.The proliferation of wireless phone usage, and the designation of new technology by the FCC as data services, instead of voice services, have both decreased the "minutes of use" on Breda's networks, which results in less access revenue, and caused the industry access payment structure to be renegotiated by the new technology providers and wireless providers. A more detailed discussion of some of the above factors is included in Item 7 of this annual report. Service Marks Breda has registered the mark "W.I.N. Western Iowa Networks" with the United States Patent and Trademark Office, and Breda and its subsidiaries have all conducted their businesses under the names "W.I.N." or "Western Iowa Networks" since the second quarter of 2001.Breda's use of the mark and related logos is intended to create an integrated, unified marketing approach for all of the products and services of Breda and its subsidiaries and to increase awareness of those products and services. Employees As of December 31, 2009, Breda had 32 full time employees and 1 part time employee.Breda employs all of those employees, but those employees also provide the labor and services for Prairie Telephone, Westside Independent, Tele-Services and BTC, Inc. The salaries and other costs and expenses of the employees are allocated among Breda and its subsidiaries based on time sheet allocations.There currently are not any collective bargaining or other labor agreements with any of Breda's employees, and only three of Breda's employees have written employment agreements.Those employment agreements were with the chief executive officer, the chief operations officer and the chief financial officer of Breda.Breda may utilize part-time employees on an as needed basis. Item 1A. Risk Factors. This Item is not applicable to smaller reporting companies such as Breda. Item 1B. Unresolved Staff Comments. This Item is not applicable to smaller reporting companies such as Breda. 12 Index Item 2. Properties. Breda and some of its subsidiaries own or lease various real estate.The following paragraphs briefly describe that real estate and how the real estate is currently used. Breda owns or leases the following real estate: · Breda's corporate offices are located at 112 East Main, Breda, Iowa.The building has approximately 7,680 square feet, and is utilized by Breda, Tele-Services, Prairie Telephone, Westside Independent and BTC, Inc. · There is a building attached to Breda's corporate office building which serves as Breda's central office building.The building houses equipment used to switch, record and transmit telephone calls.This type of equipment is sometimes referred to in the industry as "central office equipment."The equipment is used in providing telephone services to Breda and the surrounding rural area.The building has approximately 960 square feet.As noted, Breda's corporate office building is also located on a portion of this real estate. · Breda owns certain real estate and a warehouse which is also located at 112 East Main, Breda, Iowa.The warehouse has approximately 6,720 square feet, and is used primarily for storage of inventory and various equipment (trucks, generators, trailers, plows, etc.). · Breda owns the real estate and building located at 109 West Second Street, Lidderdale, Iowa.The building houses equipment used to switch, record and transmit telephone calls.The equipment is used in providing telephone services to Lidderdale and the surrounding rural area.The building has approximately 600 square feet. · Breda owns the real estate and building located at 310 Main Street, Macedonia, Iowa. The building houses equipment used to switch, record and transmit telephone calls.The equipment is used in providing telephone services to Macedonia and the surrounding rural area.The building has approximately 600 square feet. · Breda leases a portion of the building owned by BTC, Inc. at 603 N. Adams, Carroll, Iowa.Breda utilizes its portion of the building as a retail store for the sale and lease of telephone, cellular and related equipment and merchandise. 13 Index Prairie Telephone owns or leases the following real estate: · Prairie Telephone's corporate offices are located in Breda's corporate office building at 112 East Main, Breda, Iowa. · Prairie Telephone owns the real estate and building located at 508 Dupont Street, Farragut, Iowa.The building houses equipment used to switch, record and transmit telephone calls.The equipment is used in providing telephone services to Farragut and the surrounding rural area.The building has approximately 2,400 square feet. · Prairie Telephone owns a warehouse which is also located at 508 Dupont Street, Farragut, Iowa.The warehouse has approximately 2,600 square feet, and is used for storage of inventory and equipment (trucks, generators, trailers, plows, etc.). · Prairie Telephone owns the real estate and building located at 500 Washington Avenue, Pacific Junction, Iowa.The building houses equipment used to switch, record and transmit telephone calls.The equipment is used in providing telephone services to Pacific Junction and the surrounding rural area.The building has approximately 2,000 square feet. · Prairie Telephone owns the real estate and a second building located at 500 Washington Street, Pacific Junction, Iowa.The storage building is used to house cable supplies. · Prairie Telephone owns the real estate and building located at 226 Main, Yale, Iowa.The building houses equipment used to switch, record and transmit telephone calls. The equipment is used in providing telephone services to Yale and the surrounding rural area.The building has approximately 1,125 square feet. BTC, Inc. owns the real estate and building located at 603 N. Adams, Carroll, Iowa.The building has approximately 4,450 square feet.The building is used as a satellite administrative office, and houses sales and marketing staff and customer service representatives.The building is the main location for walk-in, customer traffic for telephone and Internet services in the Carroll market area.Breda leases a portion of the building for use as a retail store for the sale of cellular and related equipment and merchandise. BTC, Inc. owns a second building located at 603 N. Adams, Carroll, Iowa.The building houses equipment used by BTC, Inc. in providing telephone services and Internet access services.The building has approximately 280 square feet. 14 Index Westside Independent owns the real estate and building located at 131 South Main Street, Westside, Iowa.The building houses equipment used to switch, record and transmit telephone calls.The equipment is used in providing telephone services to Westside and the surrounding rural area.The building also houses some equipment used by Tele-Services in its cable business.The building has also been used as the city offices for Westside, Iowa, since approximately April 1, 2003.Breda does not charge any rent to the city of Westside for its use of the building.The building was also previously used for Westside Independent's corporate offices.The building has approximately 1,600 square feet. Carroll County Wireless, LLC does not own any real estate or buildings.The limited administrative services required for Carroll County Wireless, LLC are conducted at the administrative building used by Breda and its subsidiaries at 112 East Main, Breda, Iowa. Tele-Services owns buildings located in six different towns which house some equipment used to receive, descramble and transmit television signals.The equipment is sometimes referred to in the cable industry as "head-end equipment."The buildings each have approximately 150 square feet.Tele-Services' buildings are located on real estate in each of the towns which is either owned by Tele-Services or is made available to Tele-Services under its franchise or other agreement with the town in question, but Tele-Services' use of some of the real estate is pursuant to an oral agreement.Some of the real estate is owned by the towns. Tele-Services pays a very nominal consideration for the use of some of the real estate, but in some cases Tele-Services is not required to pay any consideration. Tele-Services does not believe it will be difficult or cost prohibitive to obtain other real estate for the buildings or the equipment, if that becomes necessary for some reason. Breda, Prairie Telephone, Westside Independent and BTC, Inc. also each own various equipment used to switch, record and transmit telephone calls in the areas serviced by them.The equipment is all housed in buildings owned or leased by them, as discussed above.Breda believes that the normal and ordinary useful life of this type of equipment is from between approximately 5-12 years.The current equipment was purchased at various times over the period of 1998 to 2008.Breda believes the equipment is now in good operating condition and repair, considering ordinary wear and tear and depreciation.Breda, Prairie Telephone, Westside Independent and BTC, Inc. also own miscellaneous lines, cables and other equipment used to provide telephone services and Internet access. Tele-Services owns various equipment used to receive, descramble and transmit cable signals, including various electronic receiving equipment and electronic conductors and devices.The equipment is sometimes called "head end" equipment.Breda believes that the normal and ordinary useful life of this type of equipment is approximately 10 years.The equipment is located in various towns as discussed above.Tele-Services also owns other miscellaneous cables and equipment used in its business. 15 Index Breda, Prairie Telephone, Westside Independent, Tele-Services, and BTC, Inc. also hold various easements for their various telephone and cable lines and other property.Some of those easements are on or across real estate of the cities, while others are on or across private property. Breda paid all of its obligations under its loan agreements with the Rural Telephone Finance Cooperative on April 30, 2009.Given that fact, all of the real estate and other assets of Breda, Prairie Telephone, Westside Independent and Tele-Services were released from the mortgages and security agreements that had been given by those corporations to the Rural Telephone Finance Cooperative to stand as security and collateral for those loans from the Rural Telephone Finance Cooperative. All of the real estate and substantially all of the other assets of BTC, Inc. are subject to mortgage and security agreements in favor of the Rural Utilities Service (RUS). Item 3. Legal Proceedings. Except as noted in the following paragraph, as of the date of this annual report, Breda was not aware of any material pending legal proceeding to which Breda or any of its subsidiaries was a party or of which any of Breda's or any of its subsidiaries' respective property was the subject, other than ordinary routine litigation, if any, that was incidental to Breda's or the subsidiaries' business.As of the date of this annual report, Breda was not aware that any governmental authority was contemplating any material proceeding against Breda or any of its subsidiaries or any of their respective property. As discussed in Breda's Form 10-Q for the quarter ended September 30, 2009, BTC, Inc. filed a collection action suit against Sprint Communications, L.P. on October 29, 2009 in the United States District Court, Northern District of Iowa Central Division.The suit was filed because Sprint has not paid the carrier switched access charges billed to Sprint since October 1, 2007.The amount of such charges as of December 31, 2009 was $2,137,500. Item 4. RESERVED. PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Breda's authorized stock consists of 5,000,000 shares of Class A Common Stock, no par value, and 5,000,000 shares of Class B Common Stock, no par value.The Class A Common Stock is comprised of three series, consisting of 4,968,984 shares of Series 1 Class A Common Stock, 30,959 shares of Series 2 Class A Common Stock, and 57 shares of Series 3 Class A Common Stock.As of March 1, 2010, Breda had the following outstanding shares of stock:(i) 2,827 shares of the Series 1 Class A Common Stock, which were held by 76 different shareholders; (ii) 23,158 shares of the Series 2 Class A Common Stock, which were held by 514 different shareholders; (iii) 47 shares of the Series 3 Class A Common Stock, which were held by 19 different shareholders; and (iv) 4,819 shares of Class B Common Stock, which were held by 133 different shareholders. 16 Index Breda had a total of 684 shareholders as of March 1, 2010.Some of the shareholders own shares of more than one of the series of the Class A Common Stock, and that is why the total number of shareholders noted in the preceding paragraph exceeds 684.The determination of the number of shareholders is based upon the number of record holders of the shares as reflected in Breda's internal stock records. Breda's common stock is not listed on any exchange, and there is no public trading market for Breda's common stock.An investment in Breda's common stock is also not a liquid investment because the Articles of Restatement of Breda establish various restrictions and conditions on the issuance and ownership of, and on the transfer of, shares of its stock. For example, Breda has the first right and option to purchase any or all of the shares of the Class A Common Stock or the Class B Common Stock of any shareholder which are the subject of any assignment.An "assignment" for this purpose means any sale, transfer, assignment, gift, bequest or other disposition or conveyance of any shares of stock, whether voluntarily or involuntarily or by operation of any process of law, or otherwise, and whether or not for any value or consideration.An assignment includes, for example, an assignment occurring in connection with the death of a shareholder who is an individual, the dissolution of a shareholder which is an entity, the bankruptcy or insolvency of a shareholder, or the exercise of any rights by any creditor of a shareholder.The purchase price payable by Breda if Breda determines to exercise its right to purchase any shares of the Class A Common Stock or the Class B Common Stock in connection with any assignment other than a voluntary sale of shares is the fair value of the shares as determined by the board of directors, in its sole discretionThe purchase price payable by Breda if the assignment is a voluntary sale of the shares by a shareholder for value will be the amount of the purchase price payable by the proposed transferee in the sale.Breda also has the right and option to purchase any or all of the shares of the Series 1 Class A Common Stock if the holder of the shares ceases to be an eligible telephone subscriber.The purchase price in this circumstance is the fair value of the shares as determined by the board of directors, in its sole discretion.Breda will pay the purchase price for any shares purchased by Breda within 90 days of the date of Breda's written notice to the shareholder of Breda's exercise of its right and option to purchase the shares. The board of directors had historically established the purchase price at approximately 75% of the book value of Breda, but the board began to establish the purchase price at approximately 70% of the book value of Breda in 2002. 17 Index The board of directors has historically made this determination once per year, in March, April or May, based upon Breda's then most recent year-end financial statements. Breda's fiscal year ends on December 31.The price is then generally announced and becomes effective at the annual shareholders meeting for that year. The purchase price then generally applies until the board of directors makes a new determination and announces the new purchase price at the next annual shareholders meeting.The board of directors has, however, departed from its historical practice on a couple of occasions, primarily in connection with the sale of assets in a transaction which was material to Breda.Beginning with the fiscal year ended December 31, 2006, the board of directors determined to notify shareholders of the established purchase price by letter sent with any dividend payments on or before each April 1st.The new purchase price consequently becomes effective on or around April 1st of each year instead of the annual meeting date. Under this approach, the issuance price and redemption price in 1995, 1996, 1997, 1998 and 1999 was, respectively, $27, $31, $41, $64 and $82. The board of directors departed from its historical practice on November 2, 1999, by adopting a resolution fixing the purchase price at $149 per share. The $149 amount was not based on Breda's book value, but rather was roughly based upon the average sales price of $150.58 per share in the auction that was held in October of 1999.The auction is discussed below.The board of directors took that action because it believed the referenced auction provided it with a basis to make a more current determination on this issue.The board of directors also believed that it was appropriate to make a new determination of the purchase price given the sale of Breda's direct broadcast satellite operation on January 11, 1999. The sale of that operation resulted in a pre-tax gain of $7,436,415.The sale was not included in Breda's books until the first quarter of 1999, and was therefore not included in the 1998 year-end financial statements which had been utilized by the board of directors in establishing the $82 purchase price in early 1999. The board of directors returned to its historical practices at its meeting on March 13, 2000, at which time the board of directors adopted a resolution fixing the purchase price at $180 per share.The $180 amount was determined based upon Breda's 1999 audited financial statements, and was announced at, and became effective at, the May 17, 2000 annual meeting of the shareholders of Breda.If the above described historical practices were followed, the $180 per share amount would have continued until the next annual determination was made by the board of directors and announced at the annual shareholders meeting for 2001. The board of directors determined to again depart from its historical practices on this issue, however, at a meeting of the board of directors held on June 12, 2000.At that meeting, the directors adopted a resolution fixing Breda's purchase price for shares of its common stock at $235 per share.The board of directors took this action because it believed that it was appropriate to make a new determination of the purchase price to reflect the receipt by Prairie Telephone of most of the net after-tax proceeds of the sale by Prairie Telephone of its shares of stock in Central Iowa Cellular, Inc.The $235 per share amount was determined by taking approximately 75% of the then net after-tax proceeds of the sale on a per share basis and adding that figure to the last determined purchase price of $180 per share.The shareholders of Breda were notified of the increase in the purchase price from $180 to $235 per share by letter dated June 14, 2000. 18 Index At the time the board made its determination on June 12, 2000, Prairie Telephone had received approximately $5,108,280, before taxes, and it was estimated that Prairie Telephone would retain approximately $3,147,676 of that amount, after taxes.For purposes of determining the new purchase price discussed above, Prairie Telephone's basis in its 3,000 shares of common stock of Central Iowa Cellular, Inc. of approximately $206,770 was deducted from the after-tax amount of $3,147,676. The board of directors has followed Breda's historical practices since that time, by announcing a new purchase price of: · $258 per share at the May 16, 2001 annual meeting of the shareholders, · $280 per share at the May 21, 2002 annual meeting of the shareholders, · $303.00 per share at the May 20, 2003 annual meeting of the shareholders, · $326 per share at the May 18, 2004 annual meeting of the shareholders, · $357 per share at the May 17, 2005 annual meeting of the shareholders, · $394 per share, by letter to the shareholders dated July 12, 2006, · $457 per share, by letter to the shareholders dated April 2, 2007, · $509 per share, by letter to the shareholders dated April 1, 2008, and · $547 per share, by letter to the shareholders dated April 1, 2009. The per share amount was established based upon Breda's book value as reflected in its most recent year-end financial statements, consistent with Breda's historical practices, except that, since 2002 and until March 18, 2010, the purchase price has been set at approximately 70% of the book value. The increase in the purchase price from $394 per share to $457 per share which was announced by the April 2, 2007 letter to the shareholders was primarily the result of Breda's receipt of $1,336,000 for the redemption of its 1,336 shares of Class C stock in the Rural Telephone Bank.Breda's pre-tax gain was approximately $1,170,211 and its after tax gain was approximately $698,946. 19 Index Breda's board established a new purchase price of $587 per share at a meeting held on March 18, 2010. The board followed Breda's historical practices in this regard, with the exceptions that the purchase price was made effective on March 18, 2010, and was set at 69% of book value, instead of 70% of book value. The board determined to utilize 69% of book value, rather than 70%, based on the fact that Breda experienced a decrease of approximately $370,869 in universal service and NECA pool reimbursements during 2009, and Breda believes these amounts to be permanent decreases in revenue sources that will in fact continue to decrease in future years. The board of directors currently intends to continue to address this issue on an annual basis consistent with the above described historical practices, except that the board of directors may determine to lower the percentage of book value on which the purchase price is based and to depart from those historical practices again in the future in the event of the occurrence of what the board of directors believes are material or significant events. The purchase price as determined by the board of directors has increased from $27 per share in 1995 to the current $547 per share amount described above.Breda does not believe that the amount of this increase is indicative of potential future increases, however, in particular given that: · The referenced increase was due primarily to three "one-time" material events, and · Breda does not currently foresee any material increase in revenues from its or any of its subsidiaries' normal and ordinary course business operations, and, in fact, sees continuing and material downside pressure on, and reductions in, those revenues. Since there is no public trading market or any other principal market for Breda's common stock, sales of common stock to other shareholders and repurchases of common stock by Breda currently are the primary methods for a shareholder to be able to sell the shareholder's shares.Breda's repurchases of its common stock are discussed below in this Item. An auction was held in October, 1999, at which shareholders desiring to sell their shares of Breda's common stock were given the opportunity to sell those shares to other Breda shareholders.There are no current plans to arrange any other auctions in the future. Breda maintains a list of shareholders desiring to sell their shares, and of other shareholders desiring to purchase those shares, as discussed below. None of Breda's shares of common stock were purchased by or on behalf of Breda or any affiliated purchaser (as defined in Rule 10b-18(a)(3) of the Securities Exchange Act of 1934) of Breda during the period of October 1, 2009 to December 31, 2009.As of the date of this annual report, Breda did not have any publicly announced plans or programs with respect to purchases of its shares of common stock. 20 Index Given that repurchases of common stock by Breda is currently one of the primary methods for a shareholder to be able to sell the shareholder's shares, the following paragraphs provide some information on Breda's past purchases of its common stock from its shareholders from 2000 through 2009. During 2000, Breda repurchased 441 shares of its common stock from 14 different shareholders, at a purchase price of $235 per share. During 2001, Breda repurchased a total of 2,216 shares of its common stock from 26 different shareholders.Two hundred twenty of those shares were purchased at $235 per share, and the rest of those shares (1,996) were purchased at $258 per share. Breda repurchased a total of 2,025 shares of its common stock during 2002 from 32 different shareholders.Two hundred eighty-seven of those shares were purchased for $258 per share.The rest of those shares (1,738) were purchased for $280 per share. Breda repurchased a total of 1,306 shares of its common stock during 2003 from 23 different shareholders.One hundred eighty-eight of those shares were purchased at $280 per share, and the rest of those shares (1,118) were purchased for $303 per share. During 2004, Breda repurchased a total of 524 shares of its common stock from 13 different shareholders.Two hundred three of those shares were purchased at $303 per share.The rest of those shares (321) were purchased for $326 per share. Breda repurchased a total of 147 shares of its common stock during 2005 from 8 different shareholders.All of those shares were purchased at $357 per share. Breda repurchased a total of 7 shares of its common stock during 2006 from 1 shareholder, at a purchase price of $394 per share. Breda repurchased a total of 80 shares of its common stock during 2007 from 1 shareholder, at a purchase price of $457 per share. Breda repurchased a total of 85 shares of its common stock during 2008 from 2 shareholders, at a purchase price of $457 per share. Breda did not repurchase any shares of its common stock during 2009. There may have been transfers among the shareholders of Breda during some of the above periods for which Breda did not exercise its right of first refusal.Some of those transfers are noted below. 21 Index The board of directors determined in late 1999 to allow shareholders to advise Breda of the fact that they desire to sell any or all of their shares of Breda's common stock, and to allow persons to advise Breda of the fact that they desire to purchase shares of Breda's common stock.Breda keeps a list of those shareholders and buyers, and will make the list available to all of the shareholders and buyers on the list.The terms of any sale between a shareholder and a buyer will be negotiated by them, and no one is required to sell or buy any shares because their name is on the list.Breda does not participate in, and has no responsibility for, negotiating the terms and conditions of any sale of shares between anyone on the list.Breda also retains its right to purchase any shares which are intended to be sold by any shareholder to any buyer under the right of first refusal granted to Breda in its Articles of Restatement. The following several paragraphs provide information regarding sales or other transfers of shares of Breda's common stock during the calendar years 2000 through 2009 where Breda did not exercise its right of first refusal to purchase the shares.Some of the sales and transfers may have been between shareholders on the seller and buyer list which is maintained by Breda. During the calendar year 2000, 5 separate sales of shares occurred between shareholders.Two sales each involved 2 shares, which were sold for $235 per share. One sale involved 53 shares, which were sold for $235 per share.One sale involved 31 shares, which were sold for $155 per share.One sale involved 2 shares, which were sold for $149 per share. During the calendar year 2001, 3 separate sales of shares occurred between shareholders.Two sales each involved 7 shares, which were sold for $258 per share.The other sale involved 43 shares, which were also sold for $258 per share. During the calendar year 2002, 3 separate sales of shares occurred between shareholders.Two sales involved 2 shares which were sold for $258 per share.The other sale involved 3 shares which were also sold for $258 per share. During the calendar year 2003, 1 sale of shares occurred between shareholders.The sale involved 2 shares, which were sold for $280 per share. There were no sales of shares between shareholders during the calendar year 2004. During the calendar year 2005, 6 separate sales of shares occurred between shareholders.One sale involved 12 shares which were sold for $326 per share.One sale involved 28 shares which were sold for $357 per share.Two sales involved 2 shares each which were sold for $357 per share. One sale involved 16 shares which were sold for $367 per share.The last sale involved 21 shares which were sold for $357 per share.Breda elected not to exercise its right of first refusal on any of these shares. 22 Index During the calendar year 2006, 6 separate sales of shares occurred between shareholders or among family members.One sale involved 80 shares, which were sold for $400 per share.One sale involved 1 share which was sold for $357.Another sale involved 10 shares which were sold for $410 per share.Two sales involved 40 shares, which were sold for $400 per share.Another sale involved 2 shares, which were sold for $394 per share. There were 21 separate transfers of shares during the calendar year 2007 between shareholders or among family members.A summary of those transfers is as follows: 1. Two shares were sold for $394 per share. 2. Forty-five shares were sold for $394 per share. 3. Two shares were sold for $400 per share. 4. Eleven shares were sold for $457 per share. 5. Two shares were sold for $457 per share. 6. Ten shares were sold for $460 per share. 7. Two shares were sold for $457 per share. 8. Eight shares were sold for $450 per share. 9. Thirty shares were sold for $457 per share. Two shares were sold for $457 per share. Ten shares were sold for $457 per share. Thirty shares were sold for $457 per share. Ten shares were sold for $457 per share. One hundred twenty shares were sold for $457 per share. Fifty-three shares were sold for $457 per share. One hundred ten shares were sold for $457 per share. Nine shares were sold for $457 per share. Eighty-three shares were sold for $457 per share. Forty-seven shares were sold for $457 per share. Two hundred forty two shares were sold to four employees for fair market value as determined by the employer. Ten shares were sold for $480 per share. There were 38 separate transfers of shares during the calendar year 2008 between shareholders or among family members.A summary of those transfers is as follows: 1. Ten shares were transferred between spouses. 2. Two shares were sold for $460 per share. 3. Thirteen shares were sold for $457 per share. 4. One hundred sixty shares were transferred equally (32 shares) to five family members and two shares were sold for $457 per share. 5. Fifteen shares were sold for $457 per share. 6. Ninety-two shares were transferred to family members as follows:eight individuals received eight shares each and four individuals received seven shares each. 7. Fifty shares were sold for $462 per share. 23 Index 8. Sixty-seven shares were transferred to a family member. 9. One hundred shares were transferred to three family members as follows:two individuals received 33 shares each and one individual received 34 shares. One hundred eighty shares were transferred equally (20 shares) to nine individuals. One hundred shares were sold for $457 per share. Two hundred twelve shares were transferred equally to four individuals. Two shares were transferred from one spouse to another. Three shares were transferred from one spouse to another. Two shares were sold for $509 per share. Two shares were sold for $509 per share. Two shares were sold for $509 per share. Fifteen shares were sold for $510 per share. Thirty shares were sold for $1 per share. Four shares were transferred equally to four individuals. Two hundred twelve shares were transferred to the shareholder’s son. Twelve shares were sold for $509 per share. Thirty eight shares were sold for $509 per share. Two shares were sold for $509 per share. Two shares were sold for $509 per share. Fifty six shares were sold for $514 per share. Ten shares were transferred to brother. Two shares were transferred to related party. Two shares were sold for $509 per share. Thirteen shares were sold for $509 per share. Two shares were transferred to former spouse. Ten shares were transferred to spouse. One hundred forty eight shares were transferred to shareholders’ trust. One hundred twenty five shares were transferred to sister. Thirty four shares were transferred to children. Thirty shares were sold for $1 plus other consideration. Thirty shares were sold for $509 per share. Fourteen shares were transferred to spouse. There were 37 separate transfers of shares during the calendar year 2009 between shareholders or among family members.A summary of those transfers is as follows: 1. Twenty-five shares were sold for $509 per share. 2. Two hundred twelve shares were transferred to nine family members. 3. Four hundred fifty shares held jointly were transferred to the two individuals’ revocable trusts. 4. Twenty shares were sold to three individuals for $509 per share. 5. Three hundred forty-four shares were sold for $1.00 and other consideration to six family members. 24 Index 6. Three hundred sixty-two shares were transferred to six family members. 7. One hundred twenty-one shares were transferred to spouse. 8. Ten shares were sold for $514 per share. 9. Two shares were transferred to spouse. Two shares were sold for $550 per share. Fifty-two shares were transferred to spouse, son, and daughter-in-law. Two shares were sold for $550 per share. Two hundred shares were transferred to spouse. One hundred twenty-eight shares from two shareholders transferred to daughter. Two shares were sold for $547 per share. Seventy shares were transferred to four children. Two shares were sold for $200 per share. Four shares were sold to two individuals for $547 per share. One share was sold for $509 per share. Two shares were sold for $547 per share. Ten shares were sold to two individuals for $550 per share. Five shares were transferred to brother. Two jointly-held shares were transferred equally to the individuals. One hundred seventeen shares were transferred to spouse. Twenty-three shares were sold for $509 per share. Two shares were sold for $394 per share. Two certificate holders transferred 80 shares to surviving shareholder. Sixty-two shares were sold to seven individuals for $547 per share. Seventy-five shares were sold to two individuals for $547 per share. Two hundred twelve shares were transferred to ten children. Ten shares were sold for $547 per share. Two shares were sold for $547 per share. Twenty-one shares were transferred to shareholder’s revocable trust. Forty-six shares were sold to four individuals for $547 per share. Twenty-two out of sixty-two shares were transferred to two children, and the remaining forty shares were sold to two children for $547 per share. Two hundred thirty-three shares were transferred to the shareholder’s revocable trust. Ten shares were sold for $547 per share. No shares of stock were issued by Breda in 2009. As of the date of this annual report, Breda did not have any equity compensation plans (including any individual compensation arrangements) in place for any directors, officers, employees or other persons. As of the date of this annual report, Breda had no plans to, and had not agreed to, register any of its common stock under any federal or state securities laws. 25 Index There are currently no outstanding warrants, options or other rights to purchase any shares of common stock of Breda, and there are also currently no outstanding securities which are convertible into or exchangeable for common stock of Breda.Breda's shares of common stock are not convertible into any other securities. Breda has declared and paid 11 dividends to its shareholders since Breda was incorporated in 1964.The dividends were declared in March or April of each of 1999 through 2009.The first six dividends were in the amount of $3.00 per share.The 2005, 2006 and 2007 dividends were in the amount of $7.00 per share.The 2008 and 2009 dividends were in the amount of $8.00 per share.The aggregate dividend paid was, respectively, $113,166, $113,046, $111,087, $104,214, $98,436, $94,479, $218,190, $217,161, $217,112, $246,808 and $246,808.At its board meeting on March 18, 2010, Breda declared an $8.00 per share dividend for shareholders of record on March 18, 2010, payable on or before April 1, 2010, and totaling $246,808. Payment of dividends is within the discretion of Breda's board of directors, and out of funds legally available therefore as provided in the Iowa Business Corporation Act. The restrictions and covenants in the RUS loan agreements for the fiber-to-the-home build-out in Carroll, Iowa apply to Breda’s subsidiary, BTC, Inc.Breda does not believe that those restrictions and covenants will preclude Breda from paying any dividends or distributions or from repurchasing any its shares of common stock during 2010, should Breda otherwise determine to do so. Although Breda has declared a dividend in each of the years from 1999 through 2010, there is no assurance that regular dividends will continue to be able to be paid by Breda in the future given both the general economic outlook that was in existence at the time of the preparation of this annual report and given the revenue pressures being felt by Breda at that time.It is possible, therefore, that no, or perhaps reduced, distributions will be declared and paid by Breda in future years. Item 6. Selected Financial Data. This Item is not applicable to smaller reporting companies such as Breda. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation. Except for any historical information, the following discussion contains forward-looking statements that are subject to risks and uncertainties, and which speak only as of the date of this annual report.No one should place strong or undue reliance on any forward-looking statements.Breda's actual results or actions may differ materially from these forward-looking statements for many reasons, including the risks and other matters noted at the beginning of this annual report.This Item should be read in conjunction with the financial statements and related notes in Item 8 of this annual report and with the understanding that Breda's actual future results may be materially different from what is currently expected or projected by Breda. 26 Index Overview General Breda is a provider of telecommunication services to residential and business customers in the west central region and the southwest region of rural Iowa.Breda and its wholly-owned subsidiaries, Prairie Telephone Co., Inc., Westside Independent Telephone Company, Tele-Services, Ltd. and BTC, Inc., all conduct business under the names "W.I.N." or "Western Iowa Networks".Breda also owns approximately 66.67% of the outstanding membership units of Carroll County Wireless, L.L.C., and the results of operations of Carroll County Wireless, L.L.C. are included in Breda's consolidated financial statements.Carroll County Wireless, L.L.C. holds the PCS spectrum for nearly all of Carroll County, Iowa.PCS spectrum is bandwidth allocated by the Federal Communications Commission which can be used in the transmission of voice, data and television communications. The telecommunication services provided by Breda or its subsidiaries include long distance services, dial-up and high-speed Internet services, satellite Internet services, and cable TV services. Breda and its telephone subsidiaries operate seven telephone exchanges as the historical or incumbent local exchange carrier.BTC, Inc. offers competitive local exchange carrier services to residential and business customers in Carroll, Iowa.Qwest is the incumbent local exchange carrier for that area. Carroll County Wireless, L.L.C.'s revenues are derived from fees paid to it under roaming agreements through i wireless agreements with other wireless carriers.Breda is not actively or directly marketing i wireless services to customers in Breda's telephone exchanges. Operating Segments Breda organizes its business into three reportable segments.Those segments are local exchange carrier services, broadcast services, and Internet service provider services.Breda has organized its business into those segments because the segments are each strategic business units that are managed separately and that offer different products and services in different regulatory environments. Local Exchange Carrier Services. This segment provides telephone (including long distance services), data services, and other services to customers in the local exchanges served by Breda and its telephone subsidiaries.This segment also includes the revenue generated by Carroll County Wireless, L.L.C. through its i wireless agreements with other wireless carriers. 27 Index Broadcast Services.This segment provided cable television services to customers in a total of twelve towns in Iowa and one town in Nebraska from January 1, 2009 through June 30, 2009.Tele-Services sold seven of its southern Iowa cable TV systems and its cable system for Beaver Lake, Nebraska on July 1, 2009, and Tele-Services bought the cable television system in Breda's Macedonia, Iowa telephone exchange effective August 1, 2009. Tele-Services was therefore providing cable television services to six Iowa communities as of December 31, 2009. Internet Services. This segment provides Internet access to customers in the local exchanges and the surrounding areas and in the Carroll, Iowa market area.The Internet services are provided through BTC, Inc. The segments in which Breda and its subsidiaries operate are as follows: Local Exchange Carrier Breda Prairie Telephone Co., Inc. Westside Independent Telephone Company BTC, Inc. Carroll County Wireless, L.L.C. Broadcast Services Tele-Services, Ltd. Internet Service Provider BTC, Inc. BTC, Inc. is a subsidiary of Prairie Telephone.BTC, Inc. provides Internet services to its customers and to the customers of Breda, Prairie Telephone and Westside Independent who subscribe for Internet services.BTC, Inc. is also a CLEC providing local and long distance telephone services to customers in the Carroll, Iowa market area, where Qwest is the incumbent local exchange carrier. Breda's primary source of consolidated revenues is from the telephone services provided by Breda, Prairie Telephone, Westside Independent and BTC, Inc.The operating revenues from telephone services are primarily derived from the following types of fees and charges: · Flat monthly fees charged to subscribers for basic local telephone services.As of March 1, 2009, those fees varied from approximately $15.00 to $35 per month.The monthly fee is higher for subscribers who elect to have additional services and features, such as custom features. · Access charge revenues payable by long distance carriers for intrastate and interstate exchange services provided to those long distance carriers.Access charge revenues constitute a substantial part of Breda's consolidated revenues, and the regulation of access charge rates by the Federal Communications Commission and the Iowa Utilities Board creates a material risk to Breda and its subsidiaries, as is discussed in more detail below. 28 Index · Revenue from the sale and lease of customer premises telephone equipment and other similar items and other miscellaneous customer services, such as custom calling services.Revenues from custom calling features are not, however, a material source of revenue. · Fees from long distance providers for billing and collection services for long distance calls made by subscribers.Breda, Prairie Telephone and Westside Independent have been experiencing increased competition in this area over the past several years.The competitors include other third parties providing these services, and the long distance providers themselves since some providers have decided to handle their own billing and collection.Breda may at some point make a determination to stop providing billing and collection services for other carriers. · Fees from per minute rate plans and calling plan fees on long distance calls made by subscribers of Breda, Prairie Telephone, Westside Independent and BTC, Inc. · Breda, Prairie Telephone, Westside Independent and BTC, Inc. each generate revenues from providing Internet access and from sales and leases of other equipment and facilities for private line data transmission, such as local area networks, virtual private networks and wide area networks.They are experiencing intense services and pricing competition in providing Internet access. As noted above, access charge revenues constitute a substantial part of Breda’s consolidated revenues, and the regulation of access charge rates by the FCC and the IUB creates a material risk to Breda and its subsidiaries. The National Exchange Carrier Association (NECA) has been delegated some authority by the FCC regarding the regulation of interstate access charge rates.On August 29, 2008, NECA filed its 2009 Modifications of the Average Schedule USAC High Cost Loop (HCL) support formula for companies that have less than 700 access lines per exchange.These revisions are made each year, but the projected 2009 impacts were much greater than previous years and would have more of a negative effect on average schedule companies, such as Breda.The modifications were effective on January 1, 2009.During each year the capped National Average Cost Per Loop (NACPL) adjusts upward because of quarterly data submissions by cost companies.Because of this upward adjustment in the NACPL, which serves as a base to determine the HCL for average schedule companies such as Breda, the payments to average schedule companies for all months of the year are reduced.Although cost per loop values for most of the average schedule companies are projected to increase, the payments to average schedule companies would be reduced, due to the cap on payments.The estimated HCL support paid to rural companies in 2009 was expected to decrease by $13.3 million.Bredaexperienced a decrease in its HCL support payments for 2009 of approximately $225,042, or 52.04%.Breda is also experienced a decrease in its local switching support payments for 2009 of at least $17,305, or 8.16%. 29 Index In December 2008, NECA filed changes with the FCC to the NECA Tariff F.C.C. No. 5.It was determined that rates in the traffic sensitive switched access category would increase on average by 5.8%, and rates in the traffic sensitive special access category would increase on average by 6.3%.The FCC granted an effective date for these rates of July 1, 2009. Breda experienced a $160,082 decrease in its traffic sensitive settlements, or 15.5%, during the twelve-month period ended December 31, 2009. Breda and its subsidiaries are also subject to risk regarding changes in intrastate access charge rates because concerns have been raised by the Iowa legislature and the IUB regarding intrastate rates, and whether alternative intrastate intercarrier compensation mechanisms should be investigated.Various individuals and consulting representatives have been analyzing and attempting to develop comments relating to a potential state universal service fund.The IUB had postponed comments until October 26, 2009, because there were a number of significant details that had not yet been discussed or determined by the IUB.On October 28, 2008, the ITA filed its comments on whether Iowa needs a state USF funding mechanism.In its filing, the ITA linked the state USF discussion with the tariff battle that consumed much of 2008 and reminded the IUB of the severe impact of proposed access reduction.The ITA noted that if access policy changes cause high-cost carriers, such as Breda, to be unable to recover their costs of providing intrastate services from increased local rates to the customer and reduced access charges, then a state USF would be necessary as a cost recovery mechanism. The Iowa Telephone Association Access Service Tariff No. 1 (ITA Tariff) mirrors the NECA tariff in many respects for intrastate traffic.Breda concurs in this tariff and is therefore subject to the rates outlined in the ITA tariff.Prior to July 1, 2009, the intrastate rates that mirrored the NECA interstate rates that went into effect on July 1, 2007 were still being used by Breda and the other Iowa companies that concurred in the ITA tariff because while the ITA filed the September 1, 2007 tariff which was allowed to go into effect, it was later challenged by Sprint, Verizon and AT&T, and the intrastate rate changes were put on hold, and reverted back to the July 1, 2007 rates. The IUB conducted a hearing on the July 1, 2ntrastate Access Tariff on April 1 and 2, 2008.Sprint, Verizon and AT&T asked the IUB to reduce the intrastate access rates in the ITA tariff to the NECA interstate levels.Specifically, the interexchange carriers requested that the IUB eliminate the 1.5 cent transport interconnection charge, reduce the local switching charge by 1.9 cents, and eliminate the 3-cent common carrier line charge.The total requested reduction would have been 6.4 cents on each intrastate minute.The IUB issued a final order on May 30, 2008 where it directed the ITA to, within 30 days, remove the 1.5 cent transport interconnection rate element and to lower the local switching rate element to 2.4435 cents per minute to mirror the NECA interstate tariff rate.After various delays, the IUB ruling became effective on February 7, 2009, and Breda’s access rate decreased 3.1 cents per minute for all intrastate access minutes.Breda estimates that the decrease in intrastate access rates decreased Breda’s network access revenues by approximately $128,425 in 2009. 30 Index On May 31, 2009, the ITA received approval from the IUB to allow the intrastate access rates in the ITA tariff, and which mirror the NECA tariff, to be effective on the same date as the interstate rates in the NECA tariff, and effective on July 1, 2009, the intrastate access rates mirrored the interstate access rates, except for the 3-cent common carrier line charge as previously discussed. In its final order on May 30, 2008, the IUB also stated that it would open a rule making to determine whether to eliminate the 3-cent common carrier line charge. On September 4, 2009, the IUB denied Sprint’s request to start a rulemaking docket for the purpose of eliminating the carrier common line charge.The IUB noted that it would consider CCL in its docket on Universal Service.The IUB also noted that it was not concluding that CCL should necessarily be related to a possible universal service fund, only that the issues ought to be considered together. Breda believes that further changes in access charges will likely occur, and that if any of the plans known today are adopted, as currently proposed, there will be substantial reductions in access revenues.Since access charge revenues constitute a substantial portion of Breda's total consolidated revenues, this is an area of material risk to Breda and its subsidiaries. Universal service funding is also an important part of Breda's consolidated revenues, and the regulation of universal service funding by the FCC is another area of material risk to Breda and its subsidiaries.On May 1, 2008, the FCC voted in favor of an interim cap on payments to competitive eligible telecommunications carriers under the USF High Cost funding program.Most CETC recipients are wireless carriers, and the FCC is attempting to slow the growth of payments to CETC’s, which have grown from approximately $1.5 million in 2000 to more than $1 billion in 2007.On July 2, 2008, the Federal Register published the FCC order adopting an interim cap on USF payments to CETCs.The order became effective on August 1, 2008, and is still in place as of the date of this report.BTC does not receive USF high cost funding.Since BTC, Inc. is a competitive local exchange carrier in the Carroll, Iowa market, it is only eligible to receive high cost universal service funds if the incumbent local exchange carrier receives those funds.The incumbent local exchange carrier is Qwest, and Qwest does not receive universal service funding for the Carroll, Iowa market. 31 Index The universal service funds are also now being paid to more telecommunications providers than in the past.Breda anticipates that there may be changes in the future on how universal service funds are disbursed among the numerous eligible telecommunications providers. Breda believes that federal universal service fund criteria will continue to change, but Breda is unable to determine estimated time frames or estimated financial ramifications of all of the provisions as of the date of this report.The decrease in intrastate access rates implemented by the IUB on February 7, 2009, and the changes being implemented on the federal level with the federal universal service fund, have caused Breda and its representative industry members to study the feasibility of a state universal service fund.Given the preliminary nature of these studies and discussions, however, Breda is not able to estimate what financial ramifications, if any, could come from such a fund. Breda believes it is likely that the discussion of a state universal service fund will need to be coordinated with emerging FCC developments.The FCC has announced it will issue additional guidance on its plans for the universal service fund in the spring of 2010, or shortly after it releases its National Broadband Plan in March 2010.On November 13, 2009, the FCC issued a public notice seeking comments relating to specific policy issues relating to USF and the broadband plan.While various industry organizations have compiled data and worked on this issue since 2003, no final plan had been adopted on a statewide level.Since access charge revenues constitute a substantial portion of Breda's total consolidated revenues, this is an area of material risk to Breda and its subsidiaries. The FCC distributed a summary paper within its department on March 4, 2010 which noted some proposed changes to the current universal service and intercarrier compensation regimes that would redirect investment towards broadband.Some of the proposals that would be included in the National Broadband Plan would: a. Over time, transform the current high-cost USF program into a new Connect America Fund (with at most one recipient) and a new Mobility Fund, and at the end of a transition period, the fund for the current high cost fund would be eliminated, b. Eliminate inefficient spending in the current high cost fund to free up resources for the new funds.This would include phasing down CETC support, c. Reduce intrastate access levels to interstate rates over time, and consider the lost access revenues in calculating the Connect America Fund, d. Expand Low Income universal service support to broadband, and e. Broaden the USF contribution. The FCC delivered the National Broadband Plan to Congress on March 17, 2010, and the plan sets forth broadband goals for the nation, and reports on the current state of broadband deployment and adoption.For the recommendations that are addressed to the FCC as opposed to Congress or state or local governments, the FCC will publish an implementation schedule and begin or complete rulemakings, subject to normal FCC procedures.As noted previously, Breda believes these proposed adjustments will affect the intercarrier compensation and universal service regimes and could have a significant negative effect on Breda’s future revenue streams. 32 Index In early October 2008, Verizon and AT&T submitted a proposal to the FCC that would, among other things, establish a unified $.0007 terminating access rate for all rate of return carriers, like Breda, and would apply to all traffic exchanged with or on the public switched telephone network, including IP based traffic.The $.0007 access proposal by Verizon and AT&T would have relieved Verizon, AT&T and other larger carriers of more than $8 billion in annual access and intercarrier compensation responsibilities.Most small telephone company costs are above five cents per minute to provide this service on their volume of minutes, and Breda is no exception.This proposal has the potential to cripple the rural telephone industry.As noted previously the FCC proposes to incorporate intercarrier compensation as part of its review of its broadband plan. Phantom traffic is another issue related to intercarrier compensation.Studies have shown that a sizable portion (sometimes up to 20-30%) of traffic now terminating on ILEC switches is being delivered in a form in which billing information is absent, lost, stripped or altered.Studies have also shown that ILEC's, such as Breda, could be losing between 10-15% of revenue as a result of phantom traffic.Another problem is that even when the originating service provider of the phantom traffic is discovered, it is difficult to get proper payment from the provider, in part because there are no penalties imposed for failing to make payment.Breda and other carriers believe that penalty and arbitration provisions should also be implemented in addition to the proposed "truth in labeling" requirements.The Iowa Telecommunications Association "Qwest Committee" is also working with Qwest to address the issue of phantom traffic that traverses its network, and for which Qwest refuses to pay terminating access charges to ILEC's.No final resolution had come out of these efforts as of the date of this report. Breda filed a collection actions suit on October 29, 2009 against Sprint regarding payment of access revenue for conference bridging services.Breda continues to individually attempt to negotiate settlement agreements with carriers disputing the volume of minutes and the interstate and intrastate switched access charges billed to them by BTC, Inc.BTC, Inc. is working with legal counsel for assistance in its collection actions against the various carriers that are withholding network access service revenues.In addition to working with legal and industry consultants on collection actions, BTC, Inc. is also monitoring the outcome of the various court proceedings in Iowa, Minnesota, and New York, as well as oral arguments and proceedings before the FCC and the IUB.While BTC, Inc.’s situation is not identical to these proceedings, some of the rulings will be applicable to BTC, Inc.’s situation.The FCC has ruled in prior cases involving carrier non-payment of access charges that carriers could not take these kinds of “self-help” actions and could not block traffic traversing their networks. 33 Index On September 18, 2009, the IUB filed an Order Initiating a Rule Making to consider proposed amendments to its rules to address High Volume Access Service (HVAS) and the effect HVAS can have on a telco’s revenues from intrastate switched access services.The IUB has concluded that HVAS calls cannot be billed for access services pursuant to an association tariff, such as the ITA tariff in which Breda concurs, because of their fact-sensitive and individualized nature.The IUB is looking to require telcos providing HVAS to file an individual tariff for that service.The telcos would continue to concur in an association tariff for all other access services.The IUB outlined various other provisions regarding HVAS and requested comments by October 27, 2009.Oral presentation on the proposed rules were scheduled for December 8, 2009.At that proceeding, the IUB allowed for additional comments to be filed by January 29, 2010.No further updates were available as of the date of this report. In an order released November 23, 2009, the FCC reversed its earlier ruling in a dispute between Qwest and Farmers of Wayland.The October 2, 2rder had stated that the conference calling companies were end users, and that Farmers could charge access rates.The FCC ruled November 23, 2009 that new evidence produced in this proceeding indicated that conference calling companies never subscribed to the services offered under the tariff, and therefore were neither customers nor end users within the meaning of the tariff, and the telephone company could not charge switched access charges under the terms of their tariff.No further updates were available as of the date of this report regarding any ensuing legal challenges to these rulings. The Deficit Reduction Omnibus Reconciliation Act of 2005 included the digital television transition legislation.The Act established February 17, 2009 as the deadline for broadcasters to transition from analog to digital spectrum, but in February 2009, a bill was passed that postponed the DTV transition until June 12, 2009.All of Tele-Services' cable service systems are analog systems.Tele-Services has installed the equipment in each of its cable TV communities to receive and convert the digital signal to an analog signal, and is in compliance with all requirements of the Deficit Reduction Omnibus Reconciliation Act of 2005.If Tele-Services were to provide total digital transmission of all programming, it would require significant upgrades to Tele-Services' plant, equipment, and cables. As noted previously, Tele-Services sold seven of its southern Iowa cable television systems, and its Beaver Lake, Nebraska system on July 1, 2009.This sale affected approximately 1,146 customers.Tele-Services also turned down three of its smallest communities in second quarter 2008, and sold two additional communities in the fourth quarter 2008.With its purchase of the Macedonia, Iowa, cable television system on August 1, 2009, Tele-Services now serves approximately six hundred nineteen subscribers in six Iowa communities, 34 Index BTC utilized the Statewide Cable Franchise Bill by filing an Application for Certificate of Franchise Authority with the IUB on March 19, 2009.BTC received IUB approval on April 8, 2009 to provide video services to the city of Carroll, Iowa as part of its fiber-to-the-home project.BTC received RUS release of loan funds approval on March 13, 2009 for this project.The construction phase of the fiber to the home overbuild project in Carroll, Iowa, began in early September 2009.It is anticipated that the project will be completed within two years. The American Recovery and Reinvestment Act (ARRA) of 2009 was signed into law by President Obama on February 17, 2009, which included the Broadband Technology Opportunities Program (BTOP) and the Broadband Initiatives Program (BIP). The National Telecommunications and Information Administration (NTIA) and the United States Department of Agriculture’s (USDA) Rural Utilities Service (RUS) jointly issued a Notice of Funds Availability (NOFA) and solicitation of applications on July 1, 2009, describing the availability of funds and application requirements for the broadband initiatives contained in the ARRA.The BTOP was funded at $4.7 billion and provides grants to support the deployment of broadband infrastructure in unserved and underserved areas, to enhance broadband capacity at public computer centers, and to encourage sustainable adoption of broadband service.The intent is for these projects to then spur job creation and stimulate long-term economic growth and opportunity per the ARRA objectives. The requirements to determine eligibility for applications for unserved areas and underserved areas (last mile projects and middle mile projects) involved specific data for contiguous census blocks where minimum percentages of households in the proposed funded service area lacked access to minimum broadband speeds.One of the other requirements, that there be a sustainable business plan for the proposed project, was a major obstacle for Breda as it evaluated its options under these programs.Breda subsequently determined to stop its application processes for these funds. On September 9, 2009, when the NTIA launched its initial, searchable database of the broadband applications, it was determined that already roughly 40 applications were filed whose project descriptions referenced Iowa or whose application listed Iowa as the applicant’s home-state address, and whose applications covered hundreds of Iowa communities, many of which are already served by telephone companies such as Breda.Breda, along with other Iowa telcos, subsequently had to review each application with Iowa references, and to exercise their right to object to applications that were seeking funding in their existing service areas.These objections were especially important when those applications contained misstatements or errors about whether or not broadband service was available. Changes were made to both the NTIA and RUS programs before the rules were announced for the second round of broadband stimulus applications due March 26, 2010.The RUS will concentrate on last mile projects and removed the “underserved area” definition.NTIA will focus on “middle-mile” projects.Breda has now determined to file, and is completing its application for a combination grant and broadband loan request for its Breda and Lidderdale exchanges. 35 Index Other miscellaneous sources of revenue are discussed in the financial statements included in Section 8 of this annual report. The following table reflects, on a consolidated basis for Breda and its subsidiaries, the approximate percentage of Breda's and its subsidiaries' aggregate revenue which was derived from the three segments described above and from investments as of the close of each of the past three fiscal years: Local exchange carrier (1) % % % Broadcast (2) % % % Internet service provider (3) % 36 Index This segment includes (i) flat monthly fees charged to subscribers by Breda, Prairie Telephone, Westside Independent and BTC, Inc. for basic local telephone services, (ii) universal services funding amounts and access charges payable by long distance carriers for intrastate and interstate exchange services provided to those long distance carriers, (iii) fees from long distance providers for billing and collection services for long distance calls made by subscribers, (iv) per minute rates and calling plans rates for long distance services, and (v) monthly cellular commissions, advertising fees, and miscellaneous revenues. This segment includes monthly fees charged for basic and premium cable services. This segment includes monthly fees charged for Internet services. Twelve Months Ended December 31, 2009 and 2008 The following table sets forth the components of Breda's revenues for the twelve months ended December 31, 2009, compared to the same period in 2008. Years Ended December 31, Change Amount Percent OPERATING REVENUES Local Exchange Carrier Local network services $ $ $ % Network access services ) -39.2 % Long distance services ) -7.1 % Cellular services ) -3.2 % Uncollectibles ) ) -96.8 % Miscellaneous ) -14.3
